Filed 9/21/20 In re C.M. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re C.M., a Person Coming                                    2d Juv. No. B305180
Under the Juvenile Court Law.                              (Super. Ct. No. 19JV00527)
                                                             (Santa Barbara County)

SANTA BARBARA COUNTY
CHILD WELFARE SERVICES,

     Plaintiff and Respondent,

v.

B.V.,

     Defendant and Appellant.


            B.V. (Mother) appeals the juvenile court’s
jurisdictional findings and dispositional orders regarding her son,
C.M. (Welf. & Inst. Code,1 § 395, subd. (a)(1).) We affirm.



         1 Further
               unspecified statutory references are to the
Welfare and Institutions Code.
          FACTUAL AND PROCEDURAL HISTORY
            Santa Barbara County Child Welfare Services (CWS)
received a referral after Mother reported to the police that C.M.’s
father2 hit him with a belt, causing welts. The father was
arrested and did not arrange a place for C.M. to stay while he
was in jail. CWS contacted Mother, who did not have a place for
C.M. to live. CWS took C.M. into protective custody.
             CWS filed an amended petition, alleging that Mother
failed to protect C.M. from the father, with whom C.M. was left.
(§ 300, subd. (b)(1).) The petition also alleged C.M. suffered or
was at risk of suffering serious physical harm by Mother. There
had been 24 child welfare referrals in the past 10 years involving
C.M., including custody disputes, truancy, Mother’s “chronic
homelessness,” the father’s physical abuse, allegations that
C.M.’s older brother (J.M.) sexually abused C.M., and other
behavioral issues involving J.M. Of the 24 referrals, four were
inconclusive, 10 were unfounded, nine were “evaluated out,” and
one was substantiated.
             The petition also alleged that Mother’s inability to
provide C.M. with “food, clothing, shelter, or medical treatment”
posed a substantial risk of harm to C.M. (§ 300, subd. (b)(1).)
Mother had an “ongoing pattern of chronic homelessness for the
past five years,” and did not have a place for C.M. at the time the
petition was filed. CWS staff informed Mother that she could go
to a homeless shelter, but she refused. The petition further
alleged that Mother had a criminal history of inflicting corporal
injury on a spouse, battery, assault, and fighting in public places.
             In the jurisdiction report, CWS recommended the
court sustain the petition and that C.M. remain out of her care.

      2 C.M.’s   father is not a party to this appeal.



                                    2
The report noted that Mother had experienced homelessness for a
significant period of time and had been unable to provide C.M.
with a stable and safe place to live. CWS submitted court
documents showing that Mother was evicted from her residence
on several occasions. The report also stated that Mother and
C.M.’s father had struggled with communication and co-
parenting. There was a history of custody proceedings, physical
altercations, and CWS investigations.
             In the disposition report, CWS stated that Mother
told the social worker that she was renting a room in Santa
Maria and that her adult daughter was living with her. Mother
also said J.M. visited her “regularly.” The social worker visited
Mother’s residence, which was in a converted garage. About a
week later, Mother told the social worker that she “may have to
move out” because the landlord was moving.
             The disposition report also noted C.M.’s father had
primary custody of C.M. because Mother did not have a place to
live. The report stated that Mother had “struggled with
establishing stable housing and maintaining clear boundaries
with individuals who are aggressive around and toward [C.M.].”
Mother also “appear[ed] to have underlying mental health issues
or a cognitive delay, which may have attributed to her lack of
stability and her inability to protect [C.M.] from being physically
hurt or being exposed to violence.”
             CWS recommended reunification services for Mother.
Her case plan required her to maintain suitable housing and
secure income through work or public assistance. It also required
her to participate in a psychological evaluation and follow the
resulting recommendations, and participate in services such as




                                3
therapy or psychiatric care to improve her “functioning, her
communication skills, and develop safe boundaries.”
              At the jurisdiction/disposition hearing, the social
worker testified that she was concerned with Mother’s lack of
housing stability and “boundaries with [J.M.], which is unclear if
he resides with her or has regular contact with her.” The social
worker stated that Mother had not provided any verification of a
rental agreement.
              The social worker testified there were two incidents
where J.M. acted aggressively towards CWS staff. J.M. was
“verbally aggressive over the phone” when he was not allowed to
attend a visit with C.M. During another supervised visit, Mother
was not complying with the visitation guidelines and used her
phone to call J.M. J.M. “became aggressive over the phone” and
later appeared at the visitation site. He acted aggressively
toward CWS staff and refused to leave. CWS staff contacted the
police.
              There were also incidents of J.M.’s violent behavior
against C.M.’s father. The social worker described one incident
where J.M. assaulted C.M.’s father while C.M. was present. The
incident led to a criminal charge and a protective order against
J.M. There were other incidents of J.M.’s aggression causing
Mother and J.M. to be evicted from apartments. There was also
an allegation that J.M. sexually molested C.M.
              The social worker testified that Mother had a night
shift job, five days a week. Mother planned for J.M. and her
daughter to take care of C.M. when she was at work, but she also
stated that her daughter attended school at night.
              During her testimony, Mother acknowledged that
J.M. became verbally aggressive with CWS staff during a




                                4
supervised visit and said he had a “very ugly character.” When
asked about her plans to protect C.M. from J.M., Mother said she
“talked to [J.M.],” but did not have any plans. Mother wanted the
court to order J.M. to attend anger management classes and see a
therapist.
             The juvenile court sustained the allegations in the
petition. The court stated that “it’s more than just providing a
home for [C.M.], adequate food, clothing, shelter, medical
treatment, but it appears to the Court that she’s also unable to
protect him from being exposed or perhaps even the victim of
violence by his older brother.”
             The court adopted CWS’s recommendation regarding
reunification services and ordered a psychological evaluation for
Mother. It also ordered parenting classes.
                            DISCUSSION
                      Jurisdictional Findings
             Mother argues the juvenile court erred when it found
true the allegations in the petition. Her contention is without
merit.
             Jurisdiction is appropriate under section 300,
subdivision (b)(1), where there is substantial evidence that “[t]he
child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately
supervise or protect the child . . . or by the willful or negligent
failure of the parent or guardian to provide the child with
adequate food, clothing, shelter, or medical treatment.” We
review the juvenile court’s jurisdictional findings for substantial
evidence. (In re R.T. (2017) 3 Cal.5th 622, 633.) We review the
evidence in the light most favorable to the court’s findings and




                                  5
draw all reasonable inferences in support of those findings.
(Ibid.)
             Substantial evidence supports the jurisdictional
findings. The evidence shows that Mother struggled with
protecting C.M. from J.M., who had a history of violent and
aggressive behavior. Mother was unsuccessful in controlling his
violent behavior. The social worker described two instances in
which J.M. acted aggressively toward CWS staff. One incident
occurred during a visit with C.M. and CWS staff was forced to
contact the police. C.M. was also present when J.M. assaulted
C.M.’s father. Mother did not have any plans to prevent J.M.’s
violent behavior. Instead, she planned for J.M. to take care of
C.M. while she was at work.
             The evidence also shows that Mother “struggled with
establishing stable housing” for C.M. She had a history of
homelessness and was evicted from residences multiple times in
the past. Mother did not have a place for C.M. to live when the
petition was filed. Although she was renting a room in Santa
Maria at the time of the disposition hearing, Mother did not have
verification of a rental agreement. She also told the social worker
that she “may have to move out” because her landlord was
moving.
             Mother contends that her poverty and temporary
homelessness were insufficient grounds to sustain the petition.
(In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1402.) However,
the record reflects Mother’s housing instability was “chronic” and
was not due solely to her limited financial resources–J.M.’s




                                6
behavior also led to evictions. Moreover, CWS recommended that
Mother go to a homeless shelter, but Mother refused.3
                        Dispositional Order
             Mother contends the juvenile court erred when it
made the dispositional order because the order did not relate to
the allegations in the petition and was not tailored to her. She
challenges the court’s order for a psychological evaluation and
parenting classes. We disagree.
             At the dispositional hearing, the juvenile court must
order child welfare services for the parent to facilitate family
reunification. (§ 361.5, subd. (a).) “The court has broad
discretion to determine what would best serve and protect the
child’s interest and to fashion a dispositional order in accord with
this discretion.” (In re Christopher H. (1996) 50 Cal.App.4th
1001, 1006.) We review the court’s order for abuse of discretion.
(Ibid.)
             “The reunification plan ‘“must be appropriate for
each family and be based on the unique facts relating to that
family.”’ [Citation.]” (In re Christopher H., supra, 50 Cal.App.4th
at p. 1006.) “The department must offer services designed to
remedy the problems leading to the loss of custody.” (Id. at pp.
1006-1007.) But when the juvenile court “is aware of other
deficiencies that may impede the parent’s ability to reunify with
[their] child, the court may address them in the reunification
plan,” even if those issues were not direct causes of the initial
detention. (Id. at p. 1008; see ibid. [drug and alcohol testing


      3 To the extent Mother argues her refusal to go to homeless
shelters was due to her fear of the coronavirus pandemic, Mother
did not make this argument in the court below. (People v.
Williams (1999) 20 Cal.4th 119, 130.) It is therefore forfeited.



                                 7
order was not an abuse of discretion based on the evidence, even
though the appellant’s substance abuse had “not yet affected his
ability to care” for his child].)
             The juvenile court did not abuse its discretion when
it ordered a psychological evaluation and parenting classes. CWS
noted that Mother needed improvement in her communication
skills, maintaining safe boundaries, and gaining stability.
Specifically, the jurisdiction and disposition reports state that
Mother had ongoing communication and co-parenting issues with
C.M.’s father, which had led to custody disputes, physical
altercations, and child welfare investigations. The reports also
detail multiple instances of violent behavior involving J.M., but
Mother did not have a plan to protect C.M. from that behavior.
Mother also had a history of violent behavior, including spousal
abuse. Based on these circumstances, the juvenile court properly
ordered parenting classes and a psychological evaluation.
             Mother contends the juvenile court abused its
discretion because there was insufficient evidence that she had
mental health issues. However, “[i]t would be unreasonable to
forbid entry of an evaluation order unless the parent possessed a
documented history of mental health difficulties or treatment.”
(In re Rebecca H. (1991) 227 Cal.App.3d 825, 840.) “A parent
might well have a problem of the kind contemplated by the
section without any prior discovery or diagnosis. Where, as in
this case, the jurisdictional finding is not based on a parent’s
mental disability, the juvenile court may rightly look to the
circumstances underlying the dependency and the evidence of the
parent’s conduct in deciding whether to order one or more mental
health evaluations. [¶] In doing so, the juvenile court will be




                                8
guided by its best judgment under all the circumstances.” (Id. at
pp. 840-841.) There was no abuse of discretion.
                         DISPOSITION
            The order is affirmed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                9
                    Arthur A. Garcia, Judge

            Superior Court County of Santa Barbara

                ______________________________

            Aida Aslanian, under appointment by the Court of
Appeal, for Defendant and Appellant.

            Michael C. Ghizzoni, County Counsel, Lisa A.
Rothstein, Deputy County Counsel, for Plaintiff and Respondent.